Citation Nr: 1204313	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a colon condition.

5.  Entitlement to service connection for a prostate condition.

6.  Entitlement to service connection for rheumatism.

7.  Entitlement to service connection for left hand arthritis.

8.  Entitlement to service connection for right hand arthritis.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1953 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

The Veteran was scheduled for a Travel Board hearing in October 2011.  However, in correspondence dated October 2011, the Veteran indicated that he would not be attending the hearing, and he has not requested that a new hearing be scheduled.  Therefore, the Veteran has withdrawn his request for a hearing and the Board will proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Outstanding Records

In his February 2009 notice of disagreement, the Veteran indicated that he had been diagnosed with diabetes at the VA Medical Center in Columbus, Ohio, a few years earlier.  At present, no VA treatment records have been associated with the claims file.  Therefore, on remand, those records should be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

The Veteran also indicated that he underwent a heart bypass procedure in November 2007 and spoke with several doctors regarding his emphysema.  It is not clear whether the Veteran received this treatment through VA or through other providers.  As the matter is already being remanded, he should be afforded an opportunity to submit any additional private records in support of his claims.  

Asbestos

The Veteran has alleged that he experienced in-service asbestos exposure, and is now claiming service connection for emphysema.  He reported that he repaired armored personnel vests and was exposed to spun glass and nylon.  He also reported exposure to chipped paint and asbestos while working on several ships.  See November 2011 Written Brief Presentation.  The Veteran's Form DD-214 indicates his MOS was Reclamation and Salvage Man.  

VA has issued a circular as to claims of service connection for asbestosis or other asbestos-related diseases.  This circular, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions regarding asbestos exposure were amended.  The new M21-1 guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that VA is to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the appellant's claim of entitlement to service connection for emphysema under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As noted, the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id.

In this case, while the Veteran has filed a claim for service connection for emphysema, the claims file does not contain a competent diagnosis of emphysema or any other respiratory condition.  Therefore, if, and only if, evidence of a currently diagnosed respiratory condition is obtained and associated with the claims file, additional development should be undertaken to verify whether the Veteran was exposed to asbestos during service.  If asbestos exposure is verified, the Veteran should be afforded an examination to determine whether his current respiratory condition is related to asbestos exposure in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's complete treatment records from the VA Medical Center in Columbus, Ohio.

2.  The Veteran should be afforded an opportunity to obtain and submit any other records related to the treatment of his claimed disabilities beginning in 1959 and through the present, or he may provide VA with sufficient information to obtain those records on his behalf.

3.  If, and only if, evidence of a current respiratory condition is associated with the claims file, then the RO/AMC should attempt to verify the Veteran's claimed in-service asbestos exposure by contacting the relevant Department of Defense office regarding possible asbestos exposure through the duties and locations to which the Veteran was assigned.  All efforts to obtain these records should be fully documented, and the RO/AMC should request a negative response if records are not available.

4.  If, and only if, the evidence obtained by the above searches confirms asbestos exposure during service, the Veteran should be scheduled for a VA respiratory examination to determine whether he has a current respiratory or pulmonary disorder, to include emphysema, due to exposure to asbestos in service.  The examiner should review the claims folder prior to examination.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lung disorder is related to any period of active service, to include exposure to asbestos in service.  The examiner should discuss the Veteran's service as well as his post-service employment history, and any other pertinent risk factors for asbestos-related disease or other respiratory disorders.

5.  The RO/AMC should also conduct further development that is warranted as a result of any additional evidence obtained as a result of this remand (such as current competent evidence of diagnoses of the claimed disabilities) to include scheduling the Veteran for VA examinations to determine the etiology of any currently diagnosed and claimed disability.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

6.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



